Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 21–40 have been submitted for examination.  
Claims 21–40 have been examined and rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21–26 and 28–40 are rejected under 35 U.S.C. 103 as being unpatentable over Besehanic et al. (US 2015/0039389) and Walker (US 2005/0251843).
Regarding claim 21, 31, and 40, Besehanic discloses:
A system comprising: 
a communication port; a memory storing instructions; and control circuitry communicably coupled to the memory and the communication port (Besehanic, Fig. 4, 418, ¶ [0031], “According to the illustrated example, the transport stream 410 is provided to an example controller 418 that distributes the transport stream example 410 to example operators 420, 422, and 424.”),and configured to execute the instructions to: 
receive a plurality of alternative video feeds for a client stream, (Besehanic, ¶ [0004], “Some media distributors provide multiple feeds that can be distributed to any media markets as desired. For example, a media distributor (e.g., a distributor of sporting events) may distribute one or more primary feeds (e.g., regional feeds, a generic feed that can be used to provide media during blackout periods (e.g., when a local sporting event is blacked out for a particular market), etc.) and one or more alternate feeds (e.g., feeds with sporadic programming based on a number of sporting events to be distributed).”) wherein the plurality of alternative video feeds comprises: 
(a) a first alternative video feed that comprises data indicating that feed to be a primary stream, (Besehanic, ¶ [0033], “the controller 418 instructs the first operator 420 to tune to the channel, station, etc. associated with the transport stream 410 and further instructs the first operator 420 to present the first audio stream 412 included in the example transport stream 410. Accordingly, example first media 426 is presented by the first operator 420. The example first media 426 includes the video stream 404 from the example media 402 and includes the first audio stream 412 that was generated by encoding the audio 406 located in the example transport stream 410. Thus, because the audio 412 presented by the first operator 420 includes the first breakout code (e.g., where the multiple encoder 408 and/or the controller 418 tracks the association of the first breakout code with the first operator 420), media presentations in which the first breakout code is detected can be linked back to the first operator 420 and the transport stream 410 for crediting.”) and 
(b) a second alternative video feed that comprises data indicating that feed to be provided during a regional blackout in one of a plurality of regions; (Besehanic, ¶ [0019], “a media event 102 includes a primary feed 104 and an alternate feed 106. According to the illustrated example, the primary feed 104 is distributed to a first market 108 (e.g., a first DMA) and the alternate feed 106 is distributed to a second market 110 (e.g., a second DMA).”)
determine that the client stream is for a first region of the plurality of regions; (Besehanic, ¶ [0026], “The example multiple encoder 408 encodes the example audio streams 412-416 with a primary code (e.g., a code identifying the media, source of the media, distributor of the media, etc.) and a breakout code. For example, the example audio stream 412 may be encoded with a SID (primary code) that identifies the source of the media (e.g., the same SID that was used in prior systems) and a breakout code that is associated with and/or indicative of a particular region, market, network, etc. that in which the media 402 will be distributed. For example, a code/watermark that includes a primary code and a breakout code may be inserted into the audio (or other portion of the media). Thus, the example breakout code may be utilized to link the ones of the audio streams 412-416 with the distribution.”)
Besehanic does not explicitly teach “determine the selected video feed, based on blackout data for the first region of the plurality of regions whether to select the first alternative video or the second alternative video feed; and send, as the client stream, the selected video feed.”.
In a similar field of endeavor Walker teaches:
determine the selected video feed, based on blackout data for the first region of the plurality of regions whether to select the first alternative video or the second alternative video feed; (Walker, ¶ [0007], “For example, ESPN usually has to blackout games that are associated with the home markets of the teams. In these geographical areas, the rights to the games may have been sold to a regional network, ad hoc network, or a pay per view service. In order to support these contractual obligations, the cable programmer or broadcaster offers alternate programming during the blackout, referred to as retune or replacement programming. The satellite receiver at the cable head end may make replacement programming available.”) and 
send, as the client stream, the selected video feed. (Walker, ¶ [0046], “A combiner 310 receives a re -multiplexed feed from (1) a re-multiplex 314 that combines the feed from wide area multiplex 302 with the retuned programming from cable programmers 1-N 312, wherein the retune programming has fixed bandwidth; and, (2) programming from local programmers 1-N 316 through a local multiplex 308. Re -multiplex 314 deletes the blacked out programming from wide area multiplex 302 and adds the fixed bandwidth retune programming.”, ¶ [0005], “It is desirable to deliver multimedia (video and audio content) to large numbers of consumers. It is also desirable that this delivery system be able to deliver a large amount of multimedia content to these subscribers.”,
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for using multiplexing instructions to select amongst feeds as taught by Besehanic with the system with a plurality of alternate video feeds as taught by Walker, the motivation is “Thus, the LOI captures retune programming and replaces the fixed bandwidth allocation of the service under blackout with the locally captured and compressed retune feed.” as taught by Walker (¶ [0046]).

Regarding claim 22 and 32, the combination of Besehanic and Walker teaches:
The system of claim 31, wherein the control circuitry is further configured to receive the data indicating that feed to be a primary stream (Besehanic, ¶ [0004], “Some media distributors provide multiple feeds that can be distributed to any media markets as desired. For example, a media distributor (e.g., a distributor of sporting events) may distribute one or more primary feeds (e.g., regional feeds, a generic feed that can be used to provide media during blackout periods (e.g., when a local sporting event is blacked out for a particular market), etc.) and one or more alternate feeds (e.g., feeds with sporadic programming based on a number of sporting events to be distributed).”) that comprises at least one of a target audience, a content type, and a content rating. (Besehanic, ¶ [0005], “Accordingly, the media may be identified (e.g., by hardware and/or software of a media metering entity) after distribution. For example, a panelist metering device (e.g., a metering device that meters panelists, which are users registered on panels maintained by a media metering entity) at a media consumer's location may detect the SID encoded in the audio to credit the media and/or provider. Media crediting information may be used to generate ratings and reports about the media, distributor, distribution channel, etc.”)

Regarding claim 23 and 33, the combination of Besehanic and Walker teaches:
The system of claim 31, wherein control circuitry is further configured to receive the data indicating that feed to be provided during a regional blackout that (Besehanic, ¶ [0004], “Some media distributors provide multiple feeds that can be distributed to any media markets as desired. For example, a media distributor (e.g., a distributor of sporting events) may distribute one or more primary feeds (e.g., regional feeds, a generic feed that can be used to provide media during blackout periods (e.g., when a local sporting event is blacked out for a particular market), etc.) and one or more alternate feeds (e.g., feeds with sporadic programming based on a number of sporting events to be distributed).”) comprises at least one of a region, a transmission channel, and a time slot. (Besehanic, ¶ [0019], “a media event 102 includes a primary feed 104 and an alternate feed 106. According to the illustrated example, the primary feed 104 is distributed to a first market 108 (e.g., a first DMA) and the alternate feed 106 is distributed to a second market 110 (e.g., a second DMA).”)

Regarding claim 24 and 34, the combination of Besehanic and Walker teaches:
The system of claim 31, wherein the control circuitry is further configured to: monitor the selecting of a substitute video feed; and store descriptive data of the monitoring in a log. (Besehanic, ¶ [0059], “The media creditor 708 of the illustrated example receives the information sent by the example code analyzer 704 and the example breakout analyzer 706 and credits the media, network, and/or any other entity or object with the presentation of the media. For example, the media creditor may increment a count of presentations associated with the media having been presented in a particular DMA and on a particular network in a particular region of the DMA. Because the media distributed to operators (e.g., the example operators 420-424) included the multiple audio streams (e.g., the example audio streams 412-416) that included separate breakout codes and that could be selectively tuned by the operators, the multiple encoder 408 and/or the controller 418 can ensure that the proper network, region, feed, etc. is credited by selectively controlling the operators to select the appropriate audio stream for distribution and/or presentation.”)

Regarding claim 25 and 35, the combination of Besehanic and Walker teaches:
The system of claim 31, wherein the control circuitry is further configured to determine each of the plurality of alternative video feeds comprises a constant bitrate. (Walker, ¶ [0046], “A combiner 310 receives a re -multiplexed feed from (1) a re -multiplex 314 that combines the feed from wide area multiplex 302 with the retuned programming from cable programmers 1-N 312, wherein the retune programming has fixed bandwidth; and, (2) programming from local programmers 1-N 316 through a local multiplex 308. Re -multiplex 314 deletes the blacked out programming from wide area multiplex 302 and adds the fixed bandwidth retune programming. Thus, the LOI captures retune programming and replaces the fixed bandwidth allocation of the service under blackout with the locally captured and compressed retune feed.”)

Regarding claim 26 and 36, the combination of Besehanic and Walker teaches:
The system of claim 35, wherein the control circuitry is further configured to select a substitute video feed by determining that the substitute video feed has a constant bitrate less than or equal to the other alternative feeds of the plurality of alternative video feeds. (Walker, ¶ [0046], “A combiner 310 receives a re -multiplexed feed from (1) a re -multiplex 314 that combines the feed from wide area multiplex 302 with the retuned programming from cable programmers 1-N 312, wherein the retune programming has fixed bandwidth; and, (2) programming from local programmers 1-N 316 through a local multiplex 308. Re -multiplex 314 deletes the blacked out programming from wide area multiplex 302 and adds the fixed bandwidth retune programming. Thus, the LOI captures retune programming and replaces the fixed bandwidth allocation of the service under blackout with the locally captured and compressed retune feed.”)

Regarding claim 28 and 37, the combination of Besehanic and Walker teaches:
The system of claim 31, wherein the control circuitry is further configured to receive one or more of the plurality of alternative video feeds (Walker, ¶ [0046], “A combiner 310 receives a re -multiplexed feed from (1) a re-multiplex 314 that combines the feed from wide area multiplex 302 with the retuned programming from cable programmers 1-N 312, wherein the retune programming has fixed bandwidth; and, (2) programming from local programmers 1-N 316 through a local multiplex 308. Re -multiplex 314 deletes the blacked out programming from wide area multiplex 302 and adds the fixed bandwidth retune programming.”, ¶ [0005], “It is desirable to deliver multimedia (video and audio content) to large numbers of consumers. It is also desirable that this delivery system be able to deliver a large amount of multimedia content to these subscribers.”, ¶ [0007], “For example, ESPN usually has to blackout games that are associated with the home markets of the teams. In these geographical areas, the rights to the games may have been sold to a regional network, ad hoc network, or a pay per view service. In order to support these contractual obligations, the cable programmer or broadcaster offers alternate programming during the blackout, referred to as retune or replacement programming. The satellite receiver at the cable head end may make replacement programming available.”)  that comprises instructions for a blackout of the alternative video feed content. (Besehanic, ¶ [0026], “The example multiple encoder 408 encodes the example audio streams 412-416 with a primary code (e.g., a code identifying the media, source of the media, distributor of the media, etc.) and a breakout code. For example, the example audio stream 412 may be encoded with a SID (primary code) that identifies the source of the media (e.g., the same SID that was used in prior systems) and a breakout code that is associated with and/or indicative of a particular region, market, network, etc. that in which the media 402 will be distributed. For example, a code/watermark that includes a primary code and a breakout code may be inserted into the audio (or other portion of the media). Thus, the example breakout code may be utilized to link the ones of the audio streams 412-416 with the distribution.”)

Regarding claim 29 and 38, the combination of Besehanic and Walker teaches:
The system of claim 37, wherein the control circuitry is further configured to determine the selected video feed from the plurality of alternative videos feeds  (Walker, ¶ [0046], “A combiner 310 receives a re -multiplexed feed from (1) a re-multiplex 314 that combines the feed from wide area multiplex 302 with the retuned programming from cable programmers 1-N 312, wherein the retune programming has fixed bandwidth; and, (2) programming from local programmers 1-N 316 through a local multiplex 308. Re -multiplex 314 deletes the blacked out programming from wide area multiplex 302 and adds the fixed bandwidth retune programming.”, ¶ [0005], “It is desirable to deliver multimedia (video and audio content) to large numbers of consumers. It is also desirable that this delivery system be able to deliver a large amount of multimedia content to these subscribers.”, ¶ [0007], “For example, ESPN usually has to blackout games that are associated with the home markets of the teams. In these geographical areas, the rights to the games may have been sold to a regional network, ad hoc network, or a pay per view service. In order to support these contractual obligations, the cable programmer or broadcaster offers alternate programming during the blackout, referred to as retune or replacement programming. The satellite receiver at the cable head end may make replacement programming available.”)  by determining which of the plurality of alternative video feeds does not comprise instructions for a blackout of the alternative video feed content. . (Besehanic, ¶ [0026], “The example multiple encoder 408 encodes the example audio streams 412-416 with a primary code (e.g., a code identifying the media, source of the media, distributor of the media, etc.) and a breakout code. For example, the example audio stream 412 may be encoded with a SID (primary code) that identifies the source of the media (e.g., the same SID that was used in prior systems) and a breakout code that is associated with and/or indicative of a particular region, market, network, etc. that in which the media 402 will be distributed. For example, a code/watermark that includes a primary code and a breakout code may be inserted into the audio (or other portion of the media). Thus, the example breakout code may be utilized to link the ones of the audio streams 412-416 with the distribution.”)

Regarding claim 30 and 39, the combination of Besehanic and Walker teaches:
The system of claim 31, wherein the control circuitry is further configured to perform the receiving of the plurality of alternative video feeds by a multiplexer (Besehanic, ¶ [0063], “As used herein, a presentation is ambiguous and/or an ambiguity exists when a one-to-many or many-to-one distribution (described above) is utilized. For example, a distribution ambiguity may be detected when there are multiple switching records that overlap in time and are associated with a particular code that is identified in the metering data, when there are multiple switching records that overlap in time and are associated with a single network (e.g., a single regional sports network that is associated with multiple geographically spaced markets), when a programming guide indicates a difference in media distributed in a single DMA, when a particular program (e.g., a baseball game, a football game, or another sporting event) is known to be likely to have different feeds tuned in different markets, and/or any other indication that an ambiguity exists.”) and the control circuitry is further configured to: compare the descriptive data of each of the plurality of alternative video feeds (Besehanic teaches that transport stream 410 includes all feeds (404, 412, 414, and 416).  ¶ [0033], “the controller 418 instructs the first operator 420 to tune to the channel, station, etc. associated with the transport stream 410 and further instructs the first operator 420 to present the first audio stream 412 included in the example transport stream 410. Accordingly, example first media 426 is presented by the first operator 420.”. Walker teaches that the alternate feeds may be broadcast feeds Walker, ¶ [0046], ¶ [0005], ¶ [0007].) to service lineup data; . (Besehanic, ¶ [0059], “The media creditor 708 of the illustrated example receives the information sent by the example code analyzer 704 and the example breakout analyzer 706 and credits the media, network, and/or any other entity or object with the presentation of the media. For example, the media creditor may increment a count of presentations associated with the media having been presented in a particular DMA and on a particular network in a particular region of the DMA. Because the media distributed to operators (e.g., the example operators 420-424) included the multiple audio streams (e.g., the example audio streams 412-416) that included separate breakout codes and that could be selectively tuned by the operators, the multiple encoder 408 and/or the controller 418 can ensure that the proper network, region, feed, etc. is credited by selectively controlling the operators to select the appropriate audio stream for distribution and/or presentation.”)  determine, based on the comparing, at least one of the plurality of alternative video feeds should comprises instructions for a blackout; (Besehanic, ¶ [0019], “a media event 102 includes a primary feed 104 and an alternate feed 106. According to the illustrated example, the primary feed 104 is distributed to a first market 108 (e.g., a first DMA) and the alternate feed 106 is distributed to a second market 110 (e.g., a second DMA).”)  and insert, at the multiplexer, instructions for the blackout into the at least one of the plurality of alternative video feeds. (Besehanic, ¶ [0026], “a code/watermark that includes a primary code and a breakout code may be inserted into the audio (or other portion of the media)”)

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Besehanic et al. (US 2015/0039389) and Walker (US 2005/0251843) further in view of Slothouber et al. (US 2010/0299715).
Regarding claim 27, the combination of Besehanic and Walker teaches:
The method of claim 21, wherein data indicating (Besehanic, ¶ [0026], “The example multiple encoder 408 encodes the example audio streams 412-416 with a primary code (e.g., a code identifying the media, source of the media, distributor of the media, etc.) and a breakout code. For example, the example audio stream 412 may be encoded with a SID (primary code) that identifies the source of the media (e.g., the same SID that was used in prior systems) and a breakout code that is associated with and/or indicative of a particular region, market, network, etc. that in which the media 402 will be distributed. For example, a code/watermark that includes a primary code and a breakout code may be inserted into the audio (or other portion of the media). Thus, the example breakout code may be utilized to link the ones of the audio streams 412-416 with the distribution.”) that feed to be provided (Walker, ¶ [0046], “A combiner 310 receives a re -multiplexed feed from (1) a re-multiplex 314 that combines the feed from wide area multiplex 302 with the retuned programming from cable programmers 1-N 312, wherein the retune programming has fixed bandwidth; and, (2) programming from local programmers 1-N 316 through a local multiplex 308. Re -multiplex 314 deletes the blacked out programming from wide area multiplex 302 and adds the fixed bandwidth retune programming.”, ¶ [0005], “It is desirable to deliver multimedia (video and audio content) to large numbers of consumers. It is also desirable that this delivery system be able to deliver a large amount of multimedia content to these subscribers.”, ¶ [0007], “For example, ESPN usually has to blackout games that are associated with the home markets of the teams. In these geographical areas, the rights to the games may have been sold to a regional network, ad hoc network, or a pay per view service. In order to support these contractual obligations, the cable programmer or broadcaster offers alternate programming during the blackout, referred to as retune or replacement programming. The satellite receiver at the cable head end may make replacement programming available.”) during a regional blackout. (Besehanic, ¶ [0031], “The example controller 418 further controls each operator to tune the appropriate one of the audio streams 412-416 included in the transport stream 410 to present the encoded media 426-430.”, ¶ [0026], “The example system 400 facilitates detection of media presentation in one-to-many and many-to-one distribution scenarios.”)
The combined method of Besehanic and Walker fails to explicitly teach “comprises in-stream messaging.”
	In a similar field of endeavor Slothouber teaches:
comprises in-stream messaging (Slothouber, ¶ [0005], “Server-based targeting techniques perform dynamic splicing of multiple input MPEG transport streams into a single output program stream. This mechanism is defined by […] SCTE-35, the Digital Program Insertion Cueing Message standard;”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the method for using multiplexing instructions to select amongst feeds as taught by Besehanic with the method with a plurality of alternate video feeds as taught by Walker further with the explicit teaching of in-stream messaging as taught by Slothouber, the motivation is “A 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426